Title: From Thomas Jefferson to John Taylor, 6 January 1805
From: Jefferson, Thomas
To: Taylor, John


                  
                     Dear Sir, 
                     Washington. Jan. 6. 1805
                  
                  Your favor of Dec. 26. has been duly recieved, and was recieved as a proof of your friendly partialities to me of which I have so often had reason to be sensible. my opinion originally was that the President of the US. should have been elected for 7. years, & for ever ineligible afterwards. I have since become sensible that 7. years is too long to be unremoveable, and that there should be a peaceable way of withdrawing a man in midway who is doing wrong. the service for 8. years with a power to remove at the end of the first four, comes nearly to my principle as corrected by experiences and it is in adherence to that that I determine to withdraw at the end of my second term. the danger is that the indulgence & attachments of the people will keep a man in the chair after he becomes a dotard, that reelection through life shall become habitual, & election for life follow that. Genl. Washington set the example of voluntary retirement after 8. years. I shall follow it. and a few more precedents will oppose the obstacle of habit to any one after a while who shall endeavor to extend his term. perhaps it may beget a disposition to establish it by an amendment of the constitution. I believe I am doing right therefore in pursuing my principle. I had determined to declare my intention but I have consented to be silent on the opinion of friends, who think it best not to put a continuance out of my power in defiance of all circumstances. there is however but one circumstance which could engage my acquiescence in another election, to wit, such a division about a successor as might bring in a Monarchist. but this circumstance is impossible. while therefore I shall make no formal declarations to the public of my purpose, I have freely let it be understood in private conversation. in this I am persuaded yourself & my friends generally will approve of my views: and should I at the end of a 2d term carry into retirement all the favor which the 1st. has acquired, I shall feel the consolation of having done all the good in my power, and expect with more than composure the termination of a life no longer valuable to others or of importance to myself. accept my affectionate salutations & assurances of great esteem & respect
                  
                     Th: Jefferson
                     
                  
               